DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The below amendment is not believed to change the scope of the claims and is intended only to correct the informality of the misused article “the” instead of the preferred “an”.
The application has been amended as follows: 
Claim 1, line 5, after “positioning ”, replaced “the”, with --an--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments are compelling with respect to the applicability of Arita et al. (US 2002/0195202 A1) in 102 rejection of claim 5, as well as Arita IVO Schumacher (US 4,840,702), when viewed with respect to the claim amendments presented in the current AFCP 2.0 filing (06/06/22). From the remaining cited prior art, the most pertinent is to Ravagnan et al. (US-2013/0017367 A1), Mori et al. (US 6,006,763), Yamamoto et al. (US 4,252,595) and Hayata et al. (JP 2003-283124 A).
Hayata does not disclose the inventions of claims 1 or 5 as argued previously by the Applicant, because the substrate and support surface are retained within the evacuation chamber.
Yamamoto is of particular relevance, as it discloses a nozzle (127) which ejects plasma for treatment of a panel (129) upon support surface (118), and an intake system (110, 130, 131) which has a hollow body (130) with openings (where arrows point into 130). However, Yamamoto does not disclose that the panel has at least one through hole in a thickness direction of the panel; or positioning the opening defined in a hollow body of an intake system in contact with the first side of the panel so the opening faces a portion of the first side containing the through hole, such that the panel closes the opening; ejecting the plasma externally of the dispensing nozzle as a flow of plasma; and creating low pressure within the intake system and simultaneously exposing at least one portion of the second side of this panel to the ejected flow of plasma, wherein the portion of the second side contains the through hole, so that the flow of plasma reaching the second side of the panel is sucked inside the through hole. The plasma of Yamamoto is instead apparently used to treat an etchant gas, prior to the gas being used directly upon the substrate panels. Yamamoto also does not disclose the configuration of the system of claim 5, e.g. the outlet of the dispensing nozzle in Yamamoto could not and would not be placed so that the support surface lies between the outlet of the dispensing nozzle and the opening of the intake system, and wherein the outlet of the dispensing nozzle is configured to eject the flow of plasma against a second side of the panel opposite to the first side.
Mori discloses a plasma ejecting nozzle (55) for treatment of substrate panels (56); however, the substrates are supported in a bath, and there is no intake system or related elements. 
Ravagnan does not cure the deficiencies of the above prior art references and generally discloses a plasma nozzle for treatment of a panel, as is the state of the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729